       Case 3:21-cv-00036-DPM Document 7 Filed 06/15/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

SHELLY R. JONES                                                  PLAINTIFF

v.                       No: 3:21-cv-36-DPM

KEITH BOWERS, Jail Administrator,
Craighead County Detention Facility; and
CRAIGHEAD COUNTY DETENTION
CENTER                                                     DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Jones hasn't paid the filing and administrative fees or filed a
complete application to proceed in forma pauperis; her mail is still being
returned undelivered.     Doc. 3-6. Her complaint will therefore be
dismissed without prejudice.      LOCAL RULE      5.5(c)(2).     An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                            v
                                       D .P. Marshall Jr.
                                       United States District Judge

                                            If°   twe   ).D;l{
